                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                      Case No. 18-04492 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER DENYING MOTION FOR
Northern District of California




                                                 v.                                       RECUSAL
 United States District Court




                                  13
                                         SAN FRANCISCO GENERAL
                                  14
                                         HOSPITAL MEDICAL CENTER, et al.,
                                  15                   Defendants.
                                                                                          (Docket No. 23)
                                  16

                                  17

                                  18          Plaintiff, a California state prisoner, filed the instant pro se civil rights action
                                  19   pursuant to 42 U.S.C. § 1983 against Daly City police officers and employees of the San
                                  20   Francisco General Hospital Medical Center. The Court dismissed the original and
                                  21   amended complaint with leave to amend. (Docket Nos. 15, 21.) Plaintiff’s second
                                  22   amended complaint is currently due no later than September 13, 2019. (Docket No. 24.)
                                  23          Plaintiff has filed a “preemptory challenge against a judge pursuant to Code of Civil
                                  24   Proc. Sec 170.6.” (Docket No. 23.) Section 170.6 of the California Code of Civil
                                  25   Procedure sets for the procedures for disqualification of judges sitting in state superior
                                  26   court and is therefore inapplicable to this Court. Accordingly, the Court will construe the
                                  27   motion as a motion for recusal.
                                  28
                                   1            Motions to recuse a district court judge fall under two statutes, 28 U.S.C. § 144 and
                                   2   28 U.S.C. § 455. The substantive standard for recusal under 28 U.S.C. § 144 and 28 U.S.C.
                                   3   § 455 is the same: Whether a reasonable person with knowledge of all the facts would
                                   4   conclude that the judge’s impartiality might reasonably be questioned. United States v.
                                   5   McTiernan, 695 F.3d 882, 891 (9th Cir. 2012); Yagman v. Republic Ins., 987 F.2d 622,
                                   6   626 (9th Cir. 1993) (citation omitted). Sections 144 and 455 ask whether a reasonable
                                   7   person perceives a significant risk that the judge will resolve the case on a basis other than
                                   8   the merits. Clemens v. United States Dist. Ct. for the Cent. Dist. of Cal., 428 F.3d 1175,
                                   9   1178 (9th Cir. 2005). The reasonable person in this context means a well-informed,
                                  10   thoughtful observer, as opposed to a hypersensitive or unduly suspicious person. Id.
                                  11            As a federal judge is presumed to be impartial, a substantial burden is imposed on
                                  12   the party claiming bias or prejudice to show that this is not the case. See United States v.
Northern District of California
 United States District Court




                                  13   Zagari, 419 F. Supp. 494, 501 (N.D. Cal. 1976). Plaintiff asserts that this Court cannot be
                                  14   fair and impartial because he has five pending cases before this Court. (Docket No. 22.)
                                  15   This fact alone is not sufficient to overcome the presumption that this Court can be fair and
                                  16   impartial in each separate action. Plaintiff may appeal the decision to the Ninth Circuit,
                                  17   but otherwise has no basis for moving to recuse the Court from this matter. The motion for
                                  18   recusal is DENIED.
                                  19            This order terminates Docket No. 23.
                                  20            IT IS SO ORDERED.
                                  21   Dated: _____________________
                                               August 26, 2019                             ________________________
                                                                                           BETH LABSON FREEMAN
                                  22
                                                                                           United States District Judge
                                  23

                                  24

                                  25
                                       Order Denying Motion for Recusal
                                  26   PRO-SE\EJD\CR.18\04492Saddozai_deny.recusal

                                  27

                                  28                                                   2
